




EXHIBIT 10.11


NETGEAR, INC.
CHANGE OF CONTROL AND SEVERANCE AGREEMENT
This Agreement is entered into as of January 25, 2012 (the "Effective Date") by
and between NETGEAR, Inc. (the "Company"), and Michael Clegg ("Executive").
1.
Duties and Scope of Employment.

(a)Positions and Duties. As of the Effective Date, Executive is serving as
General Manager and Senior Vice President, Commercial Business Unit of the
Company. Executive will render such business and professional services in the
performance of his duties, consistent with Executive's position within the
Company, as shall reasonably be assigned to him by the Company's Chief Executive
Officer and/or Board of Directors (the "Board"). The period of Executive's
employment under this Agreement is referred to herein as the "Employment Term."
(b)Obligations. During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote his full business
efforts and time to the Company. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board.


2.At-Will Employment. The parties agree that Executive's employment with the
Company will be "at-will" employment and may be terminated at any time with or
without cause or notice. Executive understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of his employment with the Company.


3.Compensation.
(a)Base Salary. During the Employment Term, the Company will pay Executive as
compensation for his services a base salary at the annualized rate of Two
Hundred Seventy Thousand Dollars and Twelve Cents ($270,000.12) (the "Base
Salary"). The Base Salary will be paid periodically in accordance with the
Company's normal payroll practices and be subject to the usual, required
withholding. Executive's salary will be reviewed by the Company from time to
time (but no more frequently than annually), and may be subject to adjustment
based upon various factors including, but not limited to, Executive's
performance and the Company's profitability. Any adjustment to Executive's
salary shall be in the sole discretion of the Company.
(b)MBO Bonus. Executive will be eligible to receive an annual target bonus of up
to Fifty percent (50%) per year based upon the Company's achievement of various
financial and/or other goals established by the Board. All MBO bonuses will be
subject to applicable withholding and taxes. Executive's annual bonus will be
paid no later than March 15th of the year following the year in which
Executive's annual bonus was earned.






--------------------------------------------------------------------------------






(c)Equity Awards. Executive has been and in the future may be granted (i)
options to purchase shares of the Company's common stock under the Company's
2006 Long Term Incentive Plan (the "2006 Plan") (the "Options"); and (ii) awards
of restricted stock units, each unit representing the right to receive a share
of Company common stock on the date it becomes vested (the "RSU Awards"). The
Options will be subject to the terms, definitions and provisions of the 2006
Plan and the stock option agreement(s) by and between Executive and the Company
(the "Option Agreement(s)"), which are incorporated herein by reference. The RSU
Awards will be subject to the terms, definitions and provisions of the 2006 Plan
and the RSU Award grant agreement(s) between Executive and the Company (the "RSU
Agreement(s)"), which are incorporated herein by reference. Executive shall also
be subject to the Company's Director and Officer stock ownership guidelines,
which is also incorporated by reference hereto.
4.Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company,
including, without limitation, the Company's group medical, dental, vision, and
disability plans. The Company reserves the right to cancel or change the benefit
plans and programs it offers to its employees at any time.


5.Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive's duties hereunder, in
accordance with the Company's expense reimbursement policy as in effect from
time to time.


6.Severance.
(a)Involuntary Termination. If Executive's employment with the Company
terminates other than voluntarily, or for death, disability or for "Cause" (as
defined in Paragraph 9 of this Agreement), and Executive signs and does not
revoke a standard release of claims (as described further in Section 6(b) below)
with the Company, then Executive shall be entitled to receive severance payments
at Executive's final base salary rate, less applicable withholding, until
twenty-six (26) weeks after the date of termination without Cause. Severance
payments will be made in accordance with the Company's normal payroll
procedures. During the period in which Executive is receiving severance
payments, Company will reimburse Executive and his family for COBRA premiums,
assuming Executive remains eligible during the entire Severance Period. In
addition, if Executive's employment terminates other than voluntarily or for
"Cause" (as defined herein), Executive will be entitled to continue to have all
stock options, restricted stock awards and all other equity awards vest during
the twelve month period immediately following the date of such termination.
(b)Timing of Release. The receipt of any severance benefits pursuant to Section
6(a) will be subject to Executive signing and not revoking a standard release of
claims agreement (the "Release"), and provided that such Release is effective
within sixty (60) days following the termination of employment or such earlier
period as required by the Release. To become effective, the Release must be
executed by the Executive and any revocation periods (as required by statute,
regulation, or otherwise) must have expired without the Executive having revoked
the Release. In addition, no severance will be paid or provided until the
Release actually becomes effective.


7.Voluntary Termination: Termination for Cause. If Executive's employment with
the Company terminates voluntarily by Executive or for Cause by the Company,
then all vesting of Options, RSU Awards, and all other options and restricted
stock awards granted to Executive will terminate




--------------------------------------------------------------------------------






immediately and all payments of compensation by the Company to Executive
hereunder and all obligations with respect thereto (including, without
limitations, with respect to base salary, bonuses, employee benefits, relocation
and temporary living reimbursements and other expense reimbursements) will
terminate immediately (except as to amounts already earned).
8.Change of Control/Good Reason.
(a)If within one year following any Change of Control (as defined below)
Executive's employment is terminated without Cause or voluntarily by Executive
for Good Reason, Executive will receive two years acceleration of any unvested
portion of all Options and all RSU Awards.
(b)For purposes of this Agreement, a "Change of Control" of the Company shall be
deemed to have occurred if at any time after the Effective Date:
(i)any "person" (as such term is used to Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the "beneficial owner" (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing 50% or more of (A) the outstanding shares of common
stock of the company or (B) the combined voting power of the Company's
then-outstanding securities entitled to vote generally in the election of
directors; or
(ii)the Company (A) is party to a merger, consolidation or exchange of
securities which results in the holders of voting securities of the Company
outstanding immediately prior thereto failing to continue to hold at least 50%
of the combined voting power of the voting securities of the Company, the
surviving entity or a parent of the surviving entity outstanding immediately
after such merger, consolidation or exchange, or (B) sells or disposes of all or
substantially all of the Company's assets (or any transaction having similar
effect is consummated), or (C) the individuals constituting the Board
immediately prior to such merger, consolidation, exchange, sale or disposition
shall cease to constitute at least 50% of the Board, unless the election of each
director who was not a director prior to such merger, consolidation, exchange,
sale or disposition was approved by a vote of at least two-thirds of the
directors then in office who were directors prior to such merger, consolidation,
exchange, sale or disposition.


(c)For purposes of this Agreement, "Good Reason" means any of the following
conditions, which condition(s) remain(s) in effect 10 days after written notice
to the Board from you of such condition(s):


(i)a material decrease in your target annual compensation; or


(ii)a material, adverse change in your authority, responsibilities or duties, as
measured against your authority, responsibilities or duties immediately prior to
such change.


(iii)notwithstanding the foregoing, for the purposes of this Agreement, in no
event will you have Good Reason to resign due merely to a change of title or a
change in your reporting caused by a change of control or discontinuance or
modification of any duties and responsibilities solely related to the operation
of a public company.




--------------------------------------------------------------------------------






9.Definition of Cause. For purposes of this Agreement, "Cause" is defined as (i)
an act of dishonesty made by Executive in connection with Executive's
responsibilities as an employee,
(ii) Executive's conviction of, or plea of nolo contendere to, a felony, (iii)
Executive's gross misconduct, or (iv) Executive's continued violation of his
employment duties after Executive has received a written demand for performance
from the Company which specifically sets forth the factual basis for the
Company's belief that Executive has not substantially performed his duties.
10.Confidential Information. Executive agrees to enter into the Company's
standard Confidential Information and Invention Assignment Agreement (the
"Confidential Information Agreement") upon commencing employment hereunder, and
to abide by its terms during and after his employment with the Company.
11.Non-Solicitation. Until the date one (1) year after the termination of
Executive's employment with the Company for any reason, Executive agrees and
acknowledges that Executive's right to receive the severance payments set forth
in Section 6 (to the extent Executive is otherwise entitled to such payments)
shall be conditioned upon Executive not either directly or indirectly
soliciting, inducing, attempting to hire, recruiting, encouraging, taking away,
hiring any employee of the Company or causing an employee to leave his or her
employment either for Executive or for any other entity or person.


12.Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive's
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the company under the terms of this Agreement for
all purposes. For this purpose, "successor" means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive's
right to compensation or other benefits will be null and void.


13.Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:


If to the Company:


NETGEAR, Inc.
350 East Plumeria Drive
San Jose, CA 95134
Attn: Legal Department


If to Executive:


at the last residential address known by the Company.




--------------------------------------------------------------------------------






14.Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.
15.Arbitration.
(a)General. In consideration of Executive's service to the Company, its promise
to arbitrate all employment related disputes and Executive's receipt of the
compensation, pay raises and other benefits paid to Executive by the Company, at
present and in the future, Executive agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Executive's
service to the Company under the Agreement or otherwise or the termination of
Executive's service with the Company, including any breach of this Agreement,
shall be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the "Rules") and pursuant to California law. Disputes which
Executive agrees to arbitrate, and thereby agrees to wave any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination or wrongful termination and any statutory claims. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.
(b)Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association ("AAA") and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the California Code of Civil Procedure.
Executive agrees that the arbitrator shall have the power to decide any motions
brought by any party to the arbitration, including motions for summary judgment
and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing. Executive agrees that the arbitrator shall issue a written
decision on the merits. Executive also agrees that the arbitrator shall have the
power to award any remedies, including attorneys' fees and costs, available
under applicable law. The Parties understand that the Arbitrator shall issue a
written decision in support of his award. Executive understands the Company will
pay for any administrative or hearing fees charged by the arbitrator or AAA
except that Executive shall pay the first $200.00 of any filing fees associated
with any arbitration Executive initiates. Executive agrees that the arbitrator
shall administer and conduct any arbitration in a manner consistent with the
Rules and that to the extent that the AAA's National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules shall take precedence.


(c)Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.
(d)Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
may also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality




--------------------------------------------------------------------------------






Agreement or any other agreement regarding trade secrets, confidential
information, nonsolicitation or Labor Code §2870. In the event either party
seeks injunctive relief, the prevailing party shall be entitled to recover
reasonable costs and attorneys fees.
(e)Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers'
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.
(f)Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without ally duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that Executive is waiving Executive's right to a jury trial. Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive's choice before signing this Agreement.


17.Integration. This Agreement, together with the 2006 Plan, Option
Agreement(s), RSU Agreement(s) and the Confidential Information Agreement
represents the entire agreement and understanding between the parties as to the
subject matter herein and supersedes all prior or contemporaneous agreements
whether written or oral. No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in writing and signed by
duly authorized representatives of the parties hereto.


18.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.
19.Governing Laws. This Agreement will be governed by the laws of the State of
California.
20.Section 409A.
(a)Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments (as defined below) shall be payable until Executive has a "separation
from service" within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code") and the final regulations and official guidance
thereunder ("Section 409A"), Similarly, no severance payable to Executive, if
any, pursuant to this Agreement that would otherwise be exempt from Section 409
pursuant to Treasury Regulation Section 1.409A-l(b)(9) shall be payable until
Executive has a "separation from service" within the meaning of Section 409A,
(b)Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive's
separation from service, or, if later, such time as required by Section 20(c).
Any installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive's separation from service but
for the preceding sentence will be paid to Executive on the sixtieth (60th) day
following the Executive's separation from service and the remaining payments
shall be made as provided in this Agreement.




--------------------------------------------------------------------------------






(c)Further, if Executive is a "specified employee" within the meaning of Section
409A at the time of Executive's separation from service (other than due to
death), and the severance payments and benefits payable to Executive, if any,
pursuant to the Agreement, when considered together with any other severance
payments or separation benefits, are considered deferred compensation under
Section 409A (together, the "Deferred Payments"), such Deferred Payments that
are otherwise payable within the first six (6) months following Executive's
separation from service will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive's separation from service, All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive's separation from service but prior to the
six (6) month anniversary of Executive's separation from service (or any later
delay date), then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive's death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit. Each payment
and benefit payable under the Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations,
(d)Any amount paid under this Agreement that satisfies the requirements of the
"short-term deferral" rule set forth in Section 1.409A-l(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes the Agreement.
Any severance payment that qualifies as
a payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1 (b)(9)(iii) of the Treasury Regulations that does not exceed
the Section 409A Limit shall not constitute Deferred Payments for purposes of
the Agreement. For purposes of this section (d), "Section 409A Limit" will mean
the lesser of two (2) times: (i) Executive's annualized compensation based upon
the annual rate of pay paid to Executive during the taxable year preceding the
taxable year of Executive's separation from service as determined under Treasury
Regulation Section 1.409A-l(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive's employment is terminated.
(e)The foregoing provisions are intended to comply with the requirements of
Section 409 A so that none of the severance payments and benefits to be provided
under the Agreement will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply. Executive and
the Company agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.
21.Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.




--------------------------------------------------------------------------------






COMPANY:
NETGEAR, INC.




/s/ PATRICK C.S. LO
Patrick Lo                                        Date: 1/24/12
Chief Executive Officer






EXECUTIVE:
/s/ MICHAEL CLEGG
Michael Clegg                                         Date: 1/25/12




